Title: To George Washington from Jacob Bayley, 4 September 1780
From: Bayley, Jacob
To: Washington, George


                        
                            Sr 
                            Newby Septr 4th 1780
                        
                        one of the Party Sent here by the Marquis & Sent to St —which is not
                            returned I must think they are taken, the marquis desired one of the Party might be Sent with the Intiligince to Head
                            Quarters and as Capt. Goslin who I Intended to Send is not returned I Send Belongre who has what
                            Inteligence Brot by the other Party, and will Recive further Instructions from your Excelency, as Capt. Goslin is not
                            returned by whom I Exspected the most material Inteligence I Shall Send another Party as Soon as I can get them ready I am
                            your Excelencys most obedient Humble Servant
                        
                            Jacob Bayley
                        
                    